 



Exhibit 10.1
EXECUTION COPY
SECOND SUPPLEMENTAL INDENTURE
     Second Supplemental Indenture (this “Supplemental Indenture”), dated as of
January 23, 2007, among Petro-Rentals, Incorporated, a Louisiana corporation
(the “Guaranteeing Subsidiary”), a subsidiary of Allis-Chalmers Energy Inc. (or
its permitted successor), a Delaware corporation (the “Company”), the Company,
the other Guarantors (as defined in the Indenture referred to herein) and Wells
Fargo Bank, N.A., a nationally chartered banking association (or its permitted
successor), as trustee under the Indenture referred to below (the “Trustee”).
W I T N E S S E T H
     WHEREAS, the Company has heretofore executed and delivered to the Trustee
an indenture dated as of January 18, 2006, as amended and supplemented to date
(the “Indenture”), providing for the issuance of the Company’s 9.0% Senior Notes
due 2014 (the “Notes”);
     WHEREAS, Section 4.16 of the Indenture provides that the Guaranteeing
Subsidiary shall execute and deliver to the Trustee a supplemental indenture
pursuant to which the Guaranteeing Subsidiary shall become a Guarantor (as
defined in the Indenture); and
     WHEREAS, pursuant to Section 9.06 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary, the Company, the other Guarantors and the Trustee agree
as follows for the equal and ratable benefit of the Holders of the Notes:
     1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. Agreement to Guarantee. The Guaranteeing Subsidiary hereby provides an
unconditional Subsidiary Guarantee on the terms and subject to the conditions
set forth in the Indenture, including but not limited to Article Ten thereof.
     3. Execution and Delivery. The Subsidiary Guarantees shall remain in full
force and effect notwithstanding any failure to endorse on each Note a notation
of such Subsidiary Guarantee.
     4. No Recourse Against Others. Pursuant to Section 12.07 of the Indenture,
no director, officer, employee, incorporator, stockholder, member, manager or
partner of the Guaranteeing Subsidiary shall have any liability for any
obligations of the Guaranteeing Subsidiary under the Notes, the Indenture, this
Supplemental Indenture, the Subsidiary Guarantees or for any claim based on, in
respect of, or by reason of, such obligations or their creation. This waiver and
release are part of the consideration for the Subsidiary Guarantee.

 



--------------------------------------------------------------------------------



 



     5. NEW YORK LAW TO GOVERN. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE AND THE SUBSIDIARY
GUARANTEE.
     6. Counterparts. The parties hereto may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     7. Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     8. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.
[SIGNATURE PAGES FOLLOW]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

                  GUARANTEEING SUBSIDIARY:  
 
                PETRO-RENTALS, INCORPORATED
 
           
 
  By:   /s/ Theodore F. Pound III    
 
           
 
  Name:   Theodore F. Pound III    
 
  Title:   Vice President and Secretary    
 
                COMPANY:
 
                ALLIS-CHALMERS ENERGY INC.
 
           
 
  By:   /s/ Theodore F. Pound III    
 
           
 
  Name:   Theodore F. Pound III    
 
  Title:   General Counsel and Secretary    
 
                TRUSTEE:
 
                WELLS FARGO BANK, N.A.,     AS TRUSTEE
 
           
 
  By:   /s/ Nancye Patterson    
 
           
 
  Name:   Nancye Patterson    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  EXISTING GUARANTORS:
 
                AIRCOMP L.L.C.     ALLIS-CHALMERS GP, LLC     ALLIS-CHALMERS
PRODUCTION SERVICES, INC.     ALLIS-CHALMERS RENTAL SERVICES, INC.    
ALLIS-CHALMERS TUBULAR SERVICES, INC.     MOUNTAIN COMPRESSED AIR, INC.    
OILQUIP RENTALS INC.     STRATA DIRECTIONAL TECHNOLOGY, INC.
 
           
 
  By:   /s/ Theodore F. Pound III    
 
           
 
  Name:   Theodore F. Pound III    
 
  Title:   Vice President and Secretary    
 
                ALLIS-CHALMERS LP, LLC
 
           
 
  By:   /s/ Jeffrey R. Freedman    
 
           
 
  Name:   Jeffrey R. Freedman    
 
  Title:   Vice President and Secretary    
 
                ALLIS-CHALMERS MANAGEMENT, LP
 
           
 
  By:   Allis-Chalmers GP, LLC    
 
           
 
  By:   /s/ Theodore F. Pound III    
 
           
 
  Name:   Theodore F. Pound III    
 
  Title:   Vice President and Secretary    

 